Dore, J.
(dissenting). The issue is close enough to require full development of all relevant facts and surrounding circumstances at the time the lease was made to determine the true intention of the parties. This can properly be done only at a trial. Accordingly, I dissent and vote to reverse and deny the motion for summary judgment.
G-lennon, Van Voorhis and Shientag, JJ., concur with Peck, P. J.; Dore, J., dissents and votes to reverse and deny the motion for summary judgment, in opinion.
Order, so far as appealed from, and judgment modified to reduce the amount thereof to $1,422.64, and as so modified affirmed, with costs of this appeal to the appellant. Settle order on notice.